Citation Nr: 1807299	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2015, the Veteran testified at a Board hearing via videoconference facilities before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the electronic claims file.  

These matters were previously before the Board in June 2015 when it remanded them to the RO for additional development.  That development has been completed and the case has been returned to the Board for appellate review.  

The Board notes that in March 2014, the RO granted service connection for anxiety disorder claimed as posttraumatic stress disorder.  As this decision represents a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for a lower back and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1.  The Veteran had an acute episode of high blood pressure during service which is not related to his current hypertension condition.  

2.  The Veteran has not had a left knee disability during the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its June 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

These matters were previously remanded by the Board to obtain VA treatment records referenced by the Veteran.  The electronic claims file contains an August 2015 memorandum from the RO stating that the Veteran's VA medical treatment records from 1971 to 2013 do not exist, and explaining that the records begin with the first appointment on July 19, 2010.  This finding contradicts the Veteran's statement in his March 2015 hearing that he sought treatment with VA within a year after leaving active duty, which would have been in early 1972.  The Veteran's claims file contains private treatment records for dates prior to 2010.  

Having reviewed the record evidence, VA treatment records from 1972 to early 2010 do not exist and further efforts to attempt to obtain them would be futile.  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

	a.  Hypertension 

The Veteran contends that he developed hypertension in active service.  Upon review of the evidence of record, the Board finds that service connection for hypertension is not warranted.  

If a veteran was exposed to an herbicide agent during active service, certain disabilities shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The Veteran had confirmed service in the Republic of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to herbicide agents such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not on the list of presumptive conditions associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Accordingly, service connection on a presumptive basis based on in-service herbicide exposure is not warranted.

As hypertension is a chronic disease, 38 C.F.R. § 3.303(b) or § 3.309(a) are potentially applicable in this case.  Consideration of continuity of symptomatology is required only where a disorder noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

For veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a), including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  As the record does not show that hypertension was clinically diagnosed or manifested to a compensable degree within one year of the Veteran's separation from active duty, service connection on a presumptive basis is not warranted.

Notwithstanding the foregoing presumptive provisions concerning herbicide exposure and chronic diseases, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's STRs show an incident dated June 21, 1971 documenting an elevated blood pressure reading, e.g. 145/95.  The medical notes from that date document that the Veteran was complaining of pain around the heart; the doctor noted "mild hypertension."  However, upon further review, the doctor concluded that the Veteran had chest pain of unknown etiology and that there were no objective findings of disease.  The Veteran's induction examination in July 1968 and separation examination in November 1971 (blood pressure reading of 112/72) do not document problems with high blood pressure or note a diagnosis of hypertension.  

Post-service, the Veteran's records show he has a current diagnosis of hypertension, which was listed as a "new problem" in the private medical treatment records in April 2008 suggesting a recent onset of the condition.  The Veteran took prescription medication to control his hypertension.  

At the April 2012 VA examination, the examiner opined that the Veteran's hypertension was less likely than not related to active service.  The examiner's rationale was that the Veteran had an acute episode of high blood pressure during active service but was not actually treated for hypertension during active service.  

The Board has not overlooked the Veteran's lay statements with respect to his hypertension claim.  While the Veteran is competent to describe symptoms related to hypertension, whether the condition relates to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his hypertension relates to service do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The record does not reveal competent evidence of compensably disabling hypertension within a year of the Veteran's separation from active duty.  The evidence of record also does not support that there was continuity of symptomatology beyond a manifestation of "an abnormality of heart action," that would render the Veteran's hypertension as presumptively chronic.  38 C.F.R. § 3.303(b), 3.307, 3.309 (2017).  

As the most probative and persuasive evidence is against finding that the Veteran's current hypertension is related to service, service connection is denied.  As the preponderance of the evidence is against the Veteran's hypertension claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	b.  Left Knee Disability  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a left knee disability.  

The Veteran's STRs do not show complaints of or treatment for a left knee disability.   

The Veteran testified at the March 2015 hearing that he felt his knee problems were a result of a single jump out of a helicopter, as well as carrying heavy items and crawling around during service in the Republic of Vietnam.  

Despite the Veteran's credible reports of a knee injury during service, the record does not show that he has had a left knee disability at any time during the course of this appeal.  In this regard, the Veteran's medical treatment records since he filed his claim in March 2011 do not show a diagnosis for a left knee disability.  On the contrary, a July 2012 private treatment record shows that after examination of the Veteran's left knee, the physician determined it was "normal."  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

In reaching this conclusion, the Board acknowledges that the Veteran has not been afforded a VA examination addressing his claimed left knee disability.  However, such examination is not necessary as the record does not show that the Veteran has had a left knee disability at any time during the appeal.  In determining whether the duty to assist requires that a VA examination be provided or a medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A  (d); 38 C.F.R. § 3.159 (c)(4).  As the weight of the evidence does not show that the Veteran has a left knee disability, an examination is not warranted. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a left knee disability.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a left knee disability is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary with respect to his claims for low back and right knee disabilities.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides appropriate process and assistance in developing the claim prior to final adjudication.  

The Veteran has not been afforded a VA examination for his lower back and right knee disabilities, which are diagnosed in recent medical treatment records.  Although the Veteran's STRs do not document complaints of or treatment for a lower back disability or a right knee disability, the Board finds that a VA examination is required.  

In March 2014, the Board granted service connection for an anxiety disorder, claimed as posttraumatic stress disorder (PTSD).  The Veteran's claimed combat stressors were verified by the RO through the Defense Personnel Records System and were applied to support service connection for anxiety disorder.  The research showed that the Veteran's locations of duty in the Republic of Vietnam were attacked on at least three occasions.  Thus, the Board finds that the RO has essentially conceded that the Veteran was involved in a form of combat during his service in the Republic of Vietnam, which coincides with the Veteran's description of the time, place and circumstances put forth during his March 2015 testimony and in other statements.  38 U.S.C. § 1154; 38 C.F.R. § 3.304(d).  To that end, VA shall resolve every reasonable doubt in favor of the Veteran.  38 C.F.R. § 3.102.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat experiences establish service incurrence of a lower back injury and a right knee injury, to include jumping out of a helicopter and crawling at night while taking incoming mortar and rocket fire, as these activities and injuries are consistent with the circumstances of combat service while stationed as an air armor mechanic during an attack on a base.  The combat presumption, however, does not alleviate the requirement that the evidence show that current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the medical evidence of current low back and right knee diagnoses, and the Veteran's combat presumption, the Veteran must be provided a VA examination to determine the nature and etiology of his lower back and right knee disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA and private treatment records and associate them with the record.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA spinal examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address whether the Veteran currently has a lumbar spine disability.  

For any lumbar spine condition diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements.  The examiner is advised that a lumbar spine injury during service is conceded. 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of lumbar spine disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Schedule the Veteran for a VA examination of the right knee.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address whether the Veteran currently has a right knee disability.  

For any right knee condition diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements.  The examiner is advised that a right knee injury during service is conceded. 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of right knee symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  After undertaking any necessary additional development, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


